Citation Nr: 0827042	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  05-19 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a disability rating greater than 
20 percent for a right ankle disability.  

2.  Entitlement to a disability rating greater than 
20 percent for a left ankle disability.  

3.  Entitlement to a disability rating greater than 10 
percent prior to December 7, 2007, and greater than 
40 percent thereafter, for a low back disability.  

4.  Entitlement to a disability rating greater than 10 
percent for chronic sinusitis and allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active service from March 1990 to March 2000.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In this 
decision, the RO assigned, in pertinent part, a zero percent 
(noncompensable) rating to the veteran's service-connected 
chronic sinusitis and allergic rhinitis.  In an April 2005 
rating decision, the RO assigned a higher 10 percent rating 
to service-connected chronic sinusitis and allergic rhinitis.  
In a December 2004 rating decision, the RO assigned a higher 
40 percent rating to the veteran's service-connected low back 
disability effective December 7, 2007.  

In July 2007, the Board remanded the veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.  


FINDINGS OF FACT

1.  The veteran's service-connected right ankle disability is 
not manifested by ankylosis in plantar flexion between 30 and 
40 degrees or in dorsiflexion between 0 and 10 degrees.  

2.  The veteran's service-connected left ankle disability is 
not manifested by ankylosis in plantar flexion between 30 and 
40 degrees or in dorsiflexion between 0 and 10 degrees.  

3.  Before December 7, 2007, the veteran's service-connected 
low back disability was manifested by mild limitation of 
motion but no muscle spasm or incapacitating episodes.  

4.  Effective December 7, 2007, the veteran's service-
connected low back disability is manifested by painful 
limitation of flexion to 20 degrees, extension to 10 degrees, 
lateral flexion and rotation to 20 degrees with no ankylosis 
or incapacitating episodes.  

5.  The veteran's service-connected chronic sinusitis and 
allergic rhinitis is not manifested by three or more 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes characterized by headaches, pain, 
and purulent discharge or crusting, and there is no evidence 
of polyps.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for a right ankle disability have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes (DC's) 5270, 5271 (2007).

2.  The criteria for a disability rating greater than 20 
percent for a left ankle disability have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, DC's 5270, 5271 (2007).

3.  The criteria for a disability rating greater than 10 
percent prior to December 7, 2007, or greater than 40 percent 
thereafter, for a low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, DC's 5292, 5295 (prior to September 26, 
2003); DC 5293 (from September 23, 2002 to September 26, 
2003); DC's 5237, 5243 (2007) (effective September 26, 2003).  

4.  The criteria for a disability rating greater than 10 
percent for chronic sinusitis and allergic rhinitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107b (West 2002); 38 C.F.R. 
§ 4.97 DC's 6510, 6522 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  The VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The VCAA notice requirements also apply to 
all five elements of a service connection claim.  The five 
elements are: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided VCAA notice by letters dated in August 2003 
and March 2006.  The notice included the type of evidence 
needed to substantiate the claims for increase, namely, 
evidence that the symptoms had increased.  The veteran was 
informed that VA would obtain service treatment records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  The notice included the 
provisions for rating the disabilities and for the effective 
date of the claims.  After consideration of the contents of 
these letters, the Board finds that VA has substantially 
satisfied the requirement that the veteran be advised to 
submit any additional information in support of his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting increased ratings for a right ankle 
disability, a left ankle disability, a low back disability, 
or for chronic sinusitis and allergic rhinitis.  Thus, any 
failure to notify and/or develop these claims under the VCAA 
cannot be considered prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise. 

The veteran contends that his service-connected ankle 
disabilities and service-connected low back disability are 
more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether or not it is an 
initial rating case.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
The evaluation, however, of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2006).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2007).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

The veteran's right and left ankles each have been evaluated 
as 20 percent disabling under DC 5271.  The criteria for a 20 
percent rating under DC 5271 are marked limitation of motion.  
The veteran's current 20 percent rating for each of his 
service-connected ankle disabilities is the highest rating 
available under DC 5271.  See 38 C.F.R. § 4.71a, DC 5271 
(2007).  

Because the veteran is in receipt of the maximum disability 
rating available under DC 5271, the Board must consider other 
potentially applicable Diagnostic Codes.  Under DC 5270, the 
criteria for a 30 percent rating are ankylosis of plantar 
flexion between 30 and 40 degrees or ankylosis of 
dorsiflexion between 0 and 10 degrees.  See 38 C.F.R. 
§ 4.71a, DC 5270 (2007).  Normal range of motion of the ankle 
is from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees 
of plantar flexion.  See 38 C.F.R. § 4.71, Plate II.

VA treatment records show that in April 2003 the veteran was 
treated for a left ankle sprain, which was resolving with 
conservative therapy.  

On VA examination in August 2003, the veteran complained of 
bilateral ankle instability, weakness and fatigability of 
both ankles, more so on the left than on the right, and had 
continuous inversion episodes, even during activities of 
daily living, with the left ankle.  He indicated the right 
ankle peroneal tendon subluxed and popped over the lateral 
malleolus on a chronic basis.  Physical examination shows the 
right ankle has a subluxing peroneal tendon that subluxes 
over the lateral malleolus and then is reducible into the 
peroneal groove.  In both ankles, the veteran had 20 degrees 
of dorsiflexion, 50 degrees of plantar flexion and 15 degrees 
of eversion.  X-rays showed no ligamentous laxity identified 
with inversion or eversion stress.  The diagnosis was 
bilateral ankle instability with right ankle peroneal tendon 
subluxation and left ankle pain and arthralgia with mild to 
moderate functional impairment.  

On VA examination in December 2007, the veteran complained of 
bilateral ankle dislocation every six to seven months and 
recurrent subluxation of peroneal tendons on the lateral 
aspect of the right ankle.  The veteran complained of ankle 
stiffness with prolonged sitting at work.  On physical 
examination one of the peroneal tendons easily slipped over 
the lateral malleoulus.  With the knees extended the ankles 
dorsiflexed to 0 degrees.  With the knees flexed the veteran 
had 25 degrees of dorsiflexion bilaterally without pain.  
Plantar flexion was 60 degrees on the right and 80 degrees on 
the left.  Repetitive manipulation and movements of the ankle 
did not produce additional functional impairment.  X-rays 
show valgar talar angulation with stress compatible with 
lateral instability.  The examiner noted the veteran had 
instability of both ankles, as well as peroneal tendon of 
left ankle with pain.  There was weakness but no 
incoordination, fatigability, or lack of endurance.  

The Board finds that the preponderance of the evidence is 
against the veteran's claims for disability ratings greater 
that 20 percent each for service-connected right and left 
ankle disabilities.  The next higher rating of 30 percent 
under DC 5270 requires ankylosis of plantar flexion between 
30 and 40 degrees or ankylosis of dorsiflexion between 0 and 
10 degrees.  The evidence shows the veteran had instability, 
weakness, and mild to moderate functional impairment in his 
ankles.  The evidence does not show ankylosis, however.  
Since the medical evidence does not more nearly approximate 
or equate to the criteria for the next higher (30 percent) 
rating, even considering functional loss due to painful 
movement, the criterion for a higher rating under DC 5270 
have not been met for either the veteran's service-connected 
right ankle disability or service-connected left ankle 
disability.  See 38 C.F.R. § 4.71a, DC 5270.  See also 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The veteran's service-connected low back disability is rated 
10 percent disabling prior to December 7, 2007, and 40 
percent thereafter under the older DC 5292 (limitation of 
motion lumbar spine), DC 5293 (intervertebral disc syndrome) 
and under the current DC 5237 (lumbosacral strain) and 
DC 5243 (intervertebral disc syndrome).  Other potentially 
applicable DC's are DC 5295 (lumbosacral strain) and the 
current DC 5003 (degenerative arthritis).  

Since the veteran filed his increased rating claim for a low 
back disability, the rating criteria for rating back 
disabilities have been revised.  As for lumbosacral strain 
under DC 5295, the criteria were revised effective September 
2003.  Under the old DC 5295 (lumbosacral strain), prior to 
September 2003, the criteria for a 20 percent rating were 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  The criteria 
for a 40 percent rating were severe listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Under DC 5292, prior to 
September 2003, the criterion for a 20 percent rating was 
moderate limitation of motion.  The criteria for a 40 percent 
rating was severe limitation of motion.  DC 5292 also was 
revised effective September 2003.

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
replaced the old rating criteria under various DC's, 
including DC's 5295 and 5292, and either eliminated or 
renumbered the old DC's.  Under the General Rating Formula, 
orthopedic manifestations such as limitation of motion, to 
include painful motion, are rated separately.  DC 5295 was 
renumbered as DC 5237 and DC 5292 was eliminated.    

Under the General Rating Formula, the criterion for a 20 
percent rating based on limitation of motion is flexion of 
the lumbar spine greater than 30 degrees but not greater than 
60 degrees or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  The 
criteria for a 30 percent rating are forward flexion of the 
cervical spine of 15 degrees or less or favorable ankylosis 
of the entire cervical spine.  The criteria for a 40 percent 
rating are forward flexion of the thoracolumbar spine of 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The criterion for a 50 percent rating 
is unfavorable ankylosis of the entire thoracolumbar spine.  
The criterion for a 100 percent rating are unfavorable 
ankylosis of the entire spine.  Under the General Rating 
Formula, objective neurologic abnormalities are rated 
separately under the appropriate DC.  See 38 C.F.R. § 4.71a, 
DC's 5237-5243.

The criteria for degenerative disc disease under DC 5293 
(hereinafter the old criteria) were revised on September 23, 
2002 (hereinafter the interim criteria). On September 26, 
2003, the interim criteria again were revised which included 
the renumbering of DC 5293 to DC 5243 (hereinafter the 
current criteria).

Under the interim criteria, degenerative disc disease could 
be rated by combining separate ratings for chronic neurologic 
and orthopedic manifestations, or rated on the basis of the 
total duration of incapacitating episodes.  The criteria for 
a 20 percent rating, under the interim DC 5293 and current 
DC 5243, are incapacitating episodes having a total duration 
of at least 2 but less than 4 weeks during the past 12 
months.  The criteria for a 40 percent rating are 
incapacitating episodes having a total duration of at least 4 
but less than 6 weeks during the past 12 months.  The 
criteria for a 60 percent rating were incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, DC 5293.  An incapacitating 
episode is a period of acute signs and symptoms that required 
bed rest prescribed by a physician and treatment by a 
physician.

Under the current criteria, the rating for degenerative disc 
disease on the basis of the total duration of incapacitating 
episodes or by combining separate ratings for chronic 
neurologic and orthopedic manifestations remained the same.  
The primary change was a new General Rating Formula for 
evaluating orthopedic manifestations.

The normal ranges of motion of the thoracolumbar spine are 
forward flexion to 90 degrees, extension to 30 degrees, right 
and left lateral flexion to 30 degrees, and right and left 
rotation to 30 degrees.  The normal combined range of motion 
of the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  See 38 C.F.R. § 4.71a, Plate V.

Under DC 5003, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, DC 5003.

VA treatment records from April to August 2003 show that the 
veteran complained of low back pain on multiple occasions.  

On VA examination in August 2003, the veteran complained of 
early morning stiffness, decreased range of motion, which was 
made worse by prolonged sitting and standing at work.  The 
veteran denied motor weakness, easy fatigability, 
incoordination or instability.  He had infrequent flare-ups.  
He had 80 degrees of flexion, 15 degrees of extension, 45 
degrees of rotation and 50 degrees of lateral bend.  His 
sensory examination was normal.  X-rays show borderline 
relative narrowing of the disc space L3-4.  The diagnosis was 
chronic lumbar strain, intermittent, minimal functional 
impairment.    

Private medical records from June 2003 to January 2004 show 
that the veteran was treated for low back pain.  The 
pertinent findings show that in June 2003 he was in a motor 
vehicle accident and subsequently was treated for injuries to 
his back, however the records indicate there was no permanent 
impairment resulting from the accident.  X-rays in October 
2003 show early degenerative disc disease, L3-4, L5-S1 and 
muscle spasm.  From October 2003 to January 2004, forward 
flexion was 75 percent of normal, side flexion was 50 to 85 
percent of normal, extension was 50 percent of normal and 
there was 70 percent of normal full rotation.  In October 
2003, the records show the veteran had paraspinal muscle 
spasm and the examiner noted the motor vehicle accident 
exacerbated the veteran's low back disability and caused new 
musculoligamentous injuries.  In January 2004, the veteran 
had normal posture, no spasm, and neurological examination 
was normal.  

In June 2006, the veteran's representative indicated that the 
veteran's back disability had worsened with frequent back 
spasms and increased pain from prolonged sitting which 
interfered with his employment.  

On VA examination in December 2007, the veteran complained of 
radicular symptoms once a week.  He indicated in the last 
twelve months he has had constant back problems and has tried 
to overcome them.  He indicated that bending and lifting 
causes increased symptoms and functional impairment.  
Physical examination appears to show no deformity or muscle 
spasm.  There was painful limitation of motion with flexion 
limited to 20 degrees, extension to 10 degrees, lateral 
flexion and rotation was 20 degrees bilaterally.  Neurologic 
examination was slightly abnormal.  Repetitive movements of 
the low back were not associated with significant increased 
symptomatology or additional function impairment.  X-rays 
show degenerative discogenic/degenerative arthritis at the 
L5-S1 level.  The examiner noted the veteran's impairment was 
on the basis of pain, with weakness, fatigability and lack of 
endurance, in association with definite structural changes at 
the lumbosacral level.  The examiner indicated that the motor 
vehicle accident of June 2003 would have aggravated the 
degenerative changes noted at the lumbosacral level but it 
was less likely than not that the current condition was in 
any way affected by the reported injuries of the motor 
vehicle accident.  

The Board finds that the criteria for a disability rating 
greater than 10 percent for a low back disability have not 
been met, at least prior to December 7, 2007.  Under the 
older DC 5292, the criterion for a 20 percent rating was 
moderate limitation of motion.  On VA examination in August 
2003, the veteran had 80 degrees of flexion, 15 degrees of 
extension, 45 degrees of rotation and 50 degrees of lateral 
bend.  Following his motor vehicle accident in June 2003, 
private medical records from October 2003 to January 2004 
show forward flexion was 75 percent of normal, side flexion 
was 50 to 85 percent of normal, extension was 50 percent of 
normal, and there was 70 percent of normal full rotation.  As 
the findings prior to December 7, 2007, do not more nearly 
approximate or equate to moderate limitation of motion, even 
considering functional loss due to painful movement, the 
criterion for a higher rating under DC 5292 have not been 
met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Under the older DC 5295 for lumbosacral strain, a 20 percent 
rating is assigned for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Private medical records show the veteran 
had muscle spasm following a motor vehicle accident in June 
2003, which appears to have resolved by June 2004.  While in 
June 2006 the veteran complained of muscle spasm, there was 
no muscle spasm found on VA examinations in August 2003 and 
December 2007.  As the findings prior to December 7, 2007, do 
not more nearly approximate or equate to muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral in standing position, the criterion for a higher 
rating under DC 5295 have not been met.  

As no incapacitating episodes or neurological abnormalities 
were documented prior to December 7, 2007, the criteria for 
the next higher rating under the interim DC 5293 or current 
DC 5243 also have not been met.  Alternatively, under the 
General Rating Formula, the criteria for the next higher 
rating for the lower back, 20 percent, are not met as the 
veteran does not have forward flexion of the thoracolumbar 
greater than 30 degrees but not greater than 60 degrees or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees.  

The Board also finds that the criteria for a disability 
rating greater than 40 percent have not been, at least since 
December 7, 2007.  The veteran is in receipt of a 40 percent 
rating for his low back disability effective December 7, 
2007.  The older DC's 5292 and 5295 need not be considered as 
the highest rating under this criteria is 40 percent.  As no 
incapacitating episodes were documented on VA examination in 
December 2007, the criteria for the next higher rating under 
the interim DC 5293 or current DC 5243 have not been met.  
Alternatively, under the General Rating Formula, the criteria 
for the next higher (50 percent) rating for the lower back 
are not met as the evidence does not show ankylosis in the 
lumbar spine.

The veteran also contends that his service-connected chronic 
sinusitis and rhinitis are more disabling than currently 
evaluated.

The veteran's service-connected chronic sinusitis and 
allergic rhinitis is rated 10 percent disabling under DC's 
6510 and 6522.  Under the General Rating Formula for 
Sinusitis (DC's 6510 through 6514), three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting warrants a 30 percent rating.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97.  

Under the Rating Schedule, allergic rhinitis is rated under 
38 C.F.R. § 4.97, DC 6522.  Under DC 6522, a 10 percent 
rating is warranted where there are no polyps, but there is 
greater than 50 percent obstruction of the nasal passages on 
both sides or complete obstruction on one side. A 30 percent 
rating requires the presence of polyps.  38 C.F.R. § 4.97, 
DC 6522.

On VA examination in August 2003, the veteran did not report 
periods of incapacitation requiring bed rest and did not 
indicate he had loss of time from work. Physical findings 
show that he had nasal obstruction to the right and more than 
50 percent nasal obstruction to the left and nasal cavity 25 
to 50 percent.  There was no purulent discharge or tenderness 
of the sinuses.  X-rays showed slightly hazy frontal sinuses 
and ethmoid air cells.  Nares appeared slightly dense.  The 
diagnoses were chronic sinusitis, less likely than not, and 
recurrent rhinitis, symptomatic.  

On VA examination in November 2007, the examiner noted that 
the veteran had no significant period of incapacitation 
requiring rest in bed, no loss of time from work, and no 
antibiotic treatment.  The veteran denied headaches.  
Physical examination shows that nasal cavities were 
approximately 50 percent obstructed on the right side and 
minimally (less than 20 percent) on the left side.  The 
veteran had mucus in both nasal cavities with no evidence of 
nasal polyposis.  The examiner opined that the veteran had 
continued allergic rhinitis exacerbating a static nasal 
obstruction due to nasal septal deviation and bilateral 
inferior turbinate hypertrophy with no evidence of 
incapacitating episodes or nasal polyposis but continued 
evidence of nasal obstruction due to his septal deviation and 
bilateral inferior turbinate hypertrophy, which does not 
currently interfere with his work.  

After the November 2007 VA examination, the veteran indicated 
in an undated statement that he had three bedridden episodes 
in the last year, was on antibiotics, and experienced 
headaches three to four times per week.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a disability rating greater 
than 10 percent for chronic sinusitis and allergic rhinitis.  
Under the General Rating Formula for Sinusitis (DC's 6510 
through 6514), the criterion for the next higher rating of 30 
percent is three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting warrants.  The 
medical evidence does not show a 30 percent rating is 
warranted as the medical evidence indicates the veteran does 
not have three or more incapacitating episodes or more than 
six non-incapacitating episodes per year of sinusitis.  On VA 
examination in August 2003, there were no periods of 
incapacitation requiring bed rest noted or loss of time from 
work.  While the veteran has reported headaches, physical 
findings show there was no purulent discharge and no 
tenderness of the sinuses.  On VA examination in November 
2007, the examiner noted that the veteran had no significant 
period of incapacitation requiring rest in bed, no loss of 
time from work and no antibiotic treatment.  While the 
veteran indicated that he has had three bedridden episodes in 
the last year and is currently on antibiotics, his statement 
does not suggest that he has three or more incapacitating 
episodes of sinusitis per year requiring prolonged 
antibiotics, as required by the criterion for a 30 percent 
rating under DC 6510.  The next higher rating of 30 percent 
under DC 6522 requires allergic or vasomotor rhinitis with 
polyps.  A higher rating of 30 percent is not warranted as 
the medical evidence does not show the veteran has polyps 
and, on VA examination in November 2007, the examiner noted 
there was no evidence of nasal polyposis.

The Board notes that evidence of record from the day the 
veteran filed this claim to the present supports the 
conclusion that he is not entitled to additional increased 
compensation during any other time within the appeal period.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2007).  
The evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2007).  The veteran did not report any 
periods of incapacitation requiring bed rest and did not 
indicate that he had lost any work time on VA examination in 
August 2003.  The VA examiner noted in November 2007 that the 
veteran had no significant period of incapacity requiring bed 
rest and no lost work time.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating for either period of 
time in question pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to a disability rating greater than 20 percent 
for a right ankle disability is denied.  

Entitlement to a disability rating greater than 20 percent 
for a left ankle disability is denied.  

Entitlement to a disability rating greater than 10 percent 
prior to December 7, 2007, and greater than 40 percent 
thereafter, for a low back disability, is denied.  

Entitlement to a disability rating greater than 10 percent 
for chronic sinusitis and allergic rhinitis is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


